                 Case 2:18-cr-00132-RAJ Document 923 Filed 03/25/21 Page 1 of 1



                                                                    Hon. Richard A. Jones
 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
 7
                           WESTERN DISTRICT OF WASHINGTON

 8   UNITED STATES OF AMERICA,         )
 9
                                       )             No. 2:18-cr-00132-RAJ
                Plaintiff,             )
10                                     )
11
           v.                          )
                                       )             ORDER GRANTING
12                                     )             MOTION FOR LEAVE TO FILE
                                       )             OVERLENGTH REPLY TO
13
                                       )             MOTION FOR
14   PATRICK DYON WILLIAMS,            )             COMPASSIONATE RELEASE
                                       )
15
                Defendant.             )
16   _________________________________ )
17
              The Honorable Richard A. Jones, having reviewed Defendant Patrick Dyon
18

19   Williams’ Motion for Leave to File Overlength Reply to Motion for Compassionate
20
     Release and being familiar with the pertinent records, files, and proceedings, hereby
21
     orders that the motion (Dkt. # 919) is GRANTED. Defendant’s overlength reply of 14
22

23   pages is accepted.
24
              DATED this 25th day of March, 2021.
25

26

27
                                                     A
                                                     The Honorable Richard A. Jones
28
                                                     United States District Judge
     ORDER GRANTING OVERLENGTH REPLY - 1                                          Luminata, PLLC
     2:18-cr-00132-RAJ
                                                                          212 Broadway E. #22815
                                                                               Seattle, WA 98102
                                                                                   (360) 726-3130
                                                                          marla@luminatalaw.com
